               Case 1:20-cv-01833-EPG Document 8 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    GARY RAY BETTENCOURT,                                Case No. 1:20-cv-01833-EPG-HC

12                   Petitioner,                           ORDER DENYING PETITIONER’S
                                                           MOTION FOR APPOINTMENT OF
13           v.                                            COUNSEL

14    GORDON SPENCER,                                      (ECF No. 2)

15                   Respondent.

16

17          Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

18 U.S.C. § 2254. Petitioner has filed a motion for appointment of counsel. (ECF No. 2).

19          There currently exists no absolute right to appointment of counsel in habeas proceedings.

20 See, e.g., Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); Anderson v. Heinze, 258 F.2d

21 479, 481 (9th Cir. 1958). However, 18 U.S.C. § 3006A(a)(2)(B) authorizes the appointment of

22 counsel at any stage of the proceeding for financially eligible persons if “the interests of justice

23 so require.” See Rule 8(c), Rules Governing Section 2254 Cases. To determine whether to

24 appoint counsel, the “court must evaluate the likelihood of success on the merits as well as the

25 ability of the petitioner to articulate his claims pro se in light of the complexity of the legal issues

26 involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
27          Petitioner argues that counsel should be appointed because the issues in this case are

28 complex and he has a history of medical disabilities and psychiatric impairments. (ECF No. 2 at


                                                       1
               Case 1:20-cv-01833-EPG Document 8 Filed 01/06/21 Page 2 of 2


 1 1–2). Upon review of the petition and the instant motion for appointment of counsel, the Court

 2 finds that Petitioner appears to have a sufficient grasp of his claims and the legal issues involved

 3 and that he is able to articulate those claims adequately. The legal issues involved are not

 4 extremely complex, and Petitioner does not demonstrate a likelihood of success on the merits

 5 such that the interests of justice require the appointment of counsel at the present time.

 6          Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion for appointment of

 7 counsel (ECF No. 2) is DENIED.

 8
     IT IS SO ORDERED.
 9

10      Dated:    January 6, 2021                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
